Citation Nr: 0600725	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  00-12 185A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from April 16, 1954 until 
September 21, 1954.

This appeal comes before the Board of Veterans Appeals 
(Board) from an October 1999 rating decision of the VA 
Regional Office (RO) in Detroit, Michigan that, among other 
things, denied service connection for hearing loss.  

The case underwent development at the Board in April and 
October 2002, and was remanded by a decision of the Board in 
July 2003.


FINDING OF FACT

The veteran does not have hearing loss that is related to his 
period of military service.  


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statements of 
the case, the veteran and representative have been notified 
of the laws and regulations governing entitlement to the 
benefit sought, and informed of the ways in which the current 
evidence has failed to substantiate the claim.  These 
discussions also served to inform him of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters to the veteran 
dated in April 1999, May 2004, September 2004 and February 
2005, the RO informed the appellant of what the evidence had 
to show to substantiate the claim for service connection, 
what medical and other evidence the RO needed from him, what 
information or evidence he could provide in support of the 
claim, and what evidence VA would try to obtain on his 
behalf.  The letters also advised him to submit relevant 
evidence or information in his possession.  38 C.F.R. 
§ 3.159(b) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  Although sufficient notice 
required by the VCAA was not provided until after the RO 
initially adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim.  He has had the benefit of several VA 
examinations, to include medical opinions, and extensive VA 
clinical records have been received and associated with the 
claims folder.  Under the circumstances, the Board finds that 
further assistance is not required.  See 38 U.S.C.A. § 5103 A 
(a) (2).  

Turning to the merits of the veteran's claims, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306. 

The veteran's service entrance examination report dated in 
April 1954 reflects hearing acuity of 15/15 in the right and 
left ears.  He denied any prior problems with his ears.  In 
September 1954, it was shown that he was seen for drainage of 
the right ear, and that according his own statement, he had 
had intermittent symptoms of such since age two.  It reported 
that the condition was severely aggravated by swimming.  
Following examination and treatment, a diagnosis of otitis 
media, chronic, suppurative, organism unknown, was rendered.  
A medical board survey was conducted and the veteran was 
discharged from the military on the basis of unfitness due to 
chronic suppurative otitis media.  It was found that the 
condition existed prior to service and was not incurred in or 
aggravated by service.  

A claim for service connection for ear disability was 
received in October 1954.

The appellant was afforded a VA ear examination in November 
1954 where he reported history of having no trouble in the 
left ear as far back he could remember.  He related that he 
started having running of the right ear at age two which was 
on and off until age 13 when it stopped completely.  He 
indicated that his right ear symptoms returned in July 1954 
while in the military, and that they had stopped discharging 
in October 1954.  Examination of the left and right auricles 
and external canals was reported to be normal.  The right 
eardrum was scarred and dry.  An audiometric evaluation was 
performed.  Diagnoses of bilateral chronic nonsuppurative 
(adhesive) otitis media and bilateral conductive deafness, 
moderate, due to otitis media were rendered.  

Extensive VA outpatient clinical records dated between 1992 
and 1999 have been received showing that the veteran was 
treated on a continuing basis for ear-related symptoms, 
including conductive and sensorineural hearing loss.  He 
underwent left tympanoplasty/ossiculoplasty in January 1995.

The veteran underwent a VA audiology examination in October 
2001.  It was noted that the claims folder was reviewed.  
Pertinent clinical history heretofore recited was reviewed.  
The appellant reported that during his military service, he 
had exposure to the noise from motors and hand grenades.  He 
denied a history of occupational or recreational noise 
exposure after discharge from service.  It was reported that 
a hearing test showed a severe to profound mixed hearing loss 
in the left ear and a mild to severe mixed, primarily 
sensorineural, hearing loss in the right ear.  It was found 
that the veteran had a chronic middle ear disorder as well as 
bilateral mixed hearing loss which "may not necessarily be 
related to...military service as it was mentioned [in] an 
audiometric evaluation that had been done in 1954 that shown 
(sic) bilateral low frequency conductive hearing loss and 
medical evaluation...[showing] bilateral tympanic membrane 
perforation."  

A VA examination for ear disease purposes was also conducted 
in October 2001.  Clinical history dating back to service was 
repeated.  It was noted that the veteran complained of 
actually losing his hearing in the 1970s.  The examiner 
opined that from reading the military records, the veteran's 
ear problems were not service related, and that he had them 
before entering the military.  The examiner reiterated that 
"I would state that I believe that this patient 's problems 
with his ears and hearing loss are not military related.  He 
had the problem before he came in and most of his hearing 
loss occurred in the 1970s, 16 years after he got out."

A letter dated in September 2004 was received from R. L. 
Jones, BC-HIS, along with an audiometric evaluation report 
dated in May 2004 showing the veteran was seen for hearing 
loss.  

The veteran was most recently afforded a VA audiology 
examination in August 2005.  Pertinent clinical history was 
recited.  It was reported that the claims folder was 
reviewed.  Following examination and diagnostic testing, the 
examiner stated that "[i]t is my opinion that his hearing 
loss is not service incurred or aggravated and that it is 
less likely that current hearing status is service related."  
In an addendum dated in September 2005, the same examiner 
found that middle ear disease pre-existed military service 
and that it was less than likely that current hearing loss 
was service related.

Review of the veteran's service medical records reflect no 
complaints or findings of hearing loss.  The veteran was 
shown to have been treated in September 1954 for symptoms 
diagnosed as chronic suppurative otitis media that was 
determined to have pre-existed service and was not aggravated 
therein.  The post-service clinical evidence shows that as 
early as November 1954, the veteran was reported to have 
conductive hearing loss attributable to chronic otitis media.  

The record currently reflects that the appellant has mild to 
profound mixed hearing loss.  He has been afforded several VA 
ear examinations in recent years.  Following review of the 
clinical record, all of the examiners have concluded that 
current hearing loss is not related to service.  These 
opinions are not contradicted by any other available medical 
evidence.  Indeed, they appear to be corroborated by the 
record, which does not show hearing loss before or during 
military service.  Hearing loss was not shown until after 
military service and it was of a conductive type, not a 
sensorineural type for which a presumption of service 
incurrence exists.  38 C.F.R. §§ 3.307, 3.309 (2005) (organic 
disease of the nervous system may be presumed to have been 
incurred in or aggravated by service if shown to a 
compensable degree within one year of separation from 
qualifying service).  

The only evidence of record supportive of the veteran's claim 
that current hearing loss is related to injury or disease 
incurred in or aggravated by service consists of his own 
statements.  However, while the appellant as a layperson may 
describe the symptoms of his ear disabilities, he is not 
competent to provide medical opinion as to their etiology. 
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R.§ 3.159(a)(1) (2005).  In view of the above, especially 
the medical opinions that indicate that hearing loss is not 
attributable to military service, service connection for 
hearing loss must be denied.  

Under the circumstances, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2005), see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


